Citation Nr: 1709061	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-44 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1978 to September 1981 as a mortar man and armorer, and was honorably discharged.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board denied service connection in a March 2016 decision.  The parties filed a Joint Motion for Partial Remand.  In a November 2016 order, the Court of Appeals for Veterans' Claims (Court) granted the Joint Motion, vacated the portion of the Board decision denying service connection for hypertension, and remanded the case to the Board for readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2016, the Court granted the parties' Joint Motion for Partial Remand on the ground that the Board erred by failing to provide a medical examination for hypertension or, in the alternative, provide an adequate statement of reasons or bases as to why no such exam was necessary.  

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

Under VA regulations, hypertension means the diastolic blood pressure is predominantly 90mm or greater.  38 C.F.R. § 4.401, Diagnostic Code 7101, Note 1 (2016).  The Veteran has regularly displayed diastolic pressures of 90mm or greater, including blood pressure readings of 171/107 in February 2014 and 143/100 in October 2012.  These diastolic readings of 90mm or greater are competent evidence of a current disability.  

The record also shows elevated blood pressure readings during service.  The Veteran displayed blood pressure readings of 140/100, 132/98, and 130/90 in January 1979, September 1979, and October 1980, respectively.  These three diastolic readings of 90mm or greater are evidence of symptomology that could be the early onset of his current hypertension.  

The earliest post-service blood pressure readings of record are 140/100 in January 1983 and 134/82 in March 1984.  Diastolic pressures of 90mm or greater are seen in VA records throughout the early 2000s.  VA Hospital records indicate that the Veteran was being treated for high blood pressure during his 2012 and 2014 visits.  These diastolic blood pressure readings of 90 mm or greater from 1983 to 2014 are consistent with symptoms of hypertension.  

Therefore, the Veteran must be scheduled for an examination before the claim can be decided on the merits.  See McLendon, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).  

VA treatment records to March 2015 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 2015 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from March 2015 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current hypertension disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions.  

a. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that hypertension had its onset in service, or was otherwise caused by an in-service disease or injury.

b. Offer an opinion as to whether it is at least as likely as not that a current hypertension disorder had its onset within one year of the Veteran's discharge from his period of active service.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


